Examiner’s Statement of Reasons for Allowance

	***Interview conducted on 5/5, acquiring authorization for attached Examiner’s amendment.

Claims 1-4, 6-12, and 15-23 are not rejected under 35 U.S.C. § 101, because they are directed to a judicial exception (e.g., an abstract idea, etc.) but recite a practical application under the 2019 PEG, October update.  According to the 2019 PEG, “[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” 2019 PEG at 54. One of the exemplary considerations for practical integration is “an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” Id. at 55 (emphasis added). 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.(2014); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found 
In this application, the totality of the claim language effects a practical application of a long standing commercial practice (authenticating a transaction).  The claims require a payment network portion that can communicate the mobile electronic device fingerprint data, a payment instrument, and transaction data from the merchant to the issuer portion via the acquirer portion. The claimed payment network portion improves on conventional payment networks, which cannot communicate mobile electronic device fingerprint data. See, specification ¶ [0053]. The ability to communicate mobile electronic device fingerprint data over the payment network portion improves upon conventional payment networks as it provides the ability for the issuer portion to match a transaction to a mobile electronic device. See ¶ [0056]. For example, the issuer portion identifies and authenticates the customer based on the mobile electronic device fingerprint data received from the payment network, the stored payment credential linked to the mobile electronic device fingerprint data, and the at least one payment credential instrument received from the payment network. Thus, the claimed system and method improve transaction processing, and reduce fraud by verifying that the mobile electronic device fingerprint data received over the payment network is linked to a stored payment instrument that is the same as the payment instrument received from the payment network.
The instant claims require that the issuer portion receive communications from two separate networks - mobile electronic device fingerprint data from a mobile payment application over a second network, and mobile electronic device fingerprint data, a payment instrument, and transaction data from a merchant portion via an acquirer portion over a payment network. The issuer portion then uses these two communications to identify and authenticate the customer. See, ¶¶  [0072, 0085-93]. Thus, the payment network is integral to the claims, such that the claims overcome Step 2A, prong 2. 
As per the prior art, it would require improper hindsight and piecemeal to construct a proper § 103 rejection of the claims as amended.   As such, the claims overcome the prior art references of record (PARR). 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082. The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/WILLIAM J JACOB/Examiner, Art Unit 3696                                                                                                                                                                                                        




Examiner’s Amendment

	This listing of claims will replace all prior versions, and listings, of claims in the application:

1. (Previously presented) A payment system, comprising: a financial institution comprising:
an acquirer portion comprising an acquirer portion computer processor;
a payment network portion; and
an issuer portion comprising an issuer portion computer processor;
wherein the acquirer portion communicates with the issuer portion via the payment network portion;
a merchant portion comprising a merchant portion computer processor having a merchant-acquirer relationship with the financial institution, the merchant portion in communication with the acquirer portion using a first network; and a mobile electronic device associated with a customer comprising at least one computer processor executing a mobile payment application, the mobile electronic device associated with mobile electronic fingerprint data that uniquely identifies the mobile electronic device; wherein:
the issuer portion receives, from the mobile payment application and over a second network, the mobile electronic device fingerprint data;
the issuer portion links the mobile electronic device fingerprint data to a stored payment instrument;
the acquirer portion receives, from the merchant portion via the first network, the mobile electronic device fingerprint data and payment instrument that were received from the mobile payment application in conjunction with a transaction, the acquirer portion further receiving transaction data for the transaction from the merchant portion;
the payment network portion receives, from the acquirer portion, the mobile electronic device fingerprint data, the payment instrument, and the transaction data;

the issuer portion identifies and authenticates the customer based on the mobile electronic device fingerprint data received from the payment network portion, the stored payment instrument linked to the mobile electronic device fingerprint data, and the payment instrument received from the payment network portion.

2.    (Original) The system of claim 1, wherein at least one of the acquirer portion and the payment network portion is associated with a partner of the financial institution.
3.    (Previously presented) The system of claim 1, wherein the acquirer portion further hosts a risk management service, and the risk management service receives the mobile electronic device fingerprint data from the mobile payment application.
4.    (Previously presented) The system of claim 1, wherein the mobile electronic device fingerprint data comprises at least one of mobile electronic device operating system data, mobile electronic device cookie data, and a mobile electronic device identifier.
5.    (Cancelled).
6.    (Previously presented) The system of claim 1, further comprising denying the transaction by at least one of the acquirer portion, a risk management service executed by the merchant portion, a risk management service executed by the acquirer, and the issuer portion.
7.    (Previously presented) The system of claim 6, wherein the transaction is denied for at least one of a shipping address not matching a billing address; a velocity of transactions with the payment instrument; an IP address of the mobile electronic device; and a proxy being used with the mobile electronic device.
8.    (Previously presented) The system of claim 1, wherein the payment network portion provides real-time two-way communication between the issuer portion and the merchant portion.

9.    (Previously presented) A method for authenticating a device, comprising:
at a financial institution comprising an acquirer portion, a payment network portion, and an issuer portion:
the issuer portion receiving, from a mobile payment application executed by a mobile electronic device and over a second network, mobile electronic device fingerprint data, the mobile electronic device fingerprint data uniquely identifying the mobile electronic device;
the issuer portion linking the mobile electronic device fingerprint data to a stored payment instrument;
the acquirer portion receiving, from a merchant and via a first network, the mobile electronic device fingerprint data and a payment instrument that were received electronically from mobile payment application in conjunction with a transaction, the acquirer portion further receiving transaction data for the transaction from the merchant portion;
the payment network portion receiving, from the acquirer portion, the mobile electronic device fingerprint data, the payment instrument, and the transaction data;
the issuer portion receiving, from the payment network portion, the mobile electronic device fingerprint data, the payment instrument, and transaction data from the acquirer portion; and
at least one computer processor at the issuer portion identifying and authenticating the customer based on the mobile electronic device fingerprint data received from the payment network portion, the stored payment instrument linked to the mobile electronic device fingerprint data, and the payment instrument received from the payment network portion.

10.    (Previously presented) The method of claim 9, wherein at least one of the acquirer portion and the payment network portion is associated with a partner of the financial institution.
11.    (Previously presented) The method of claim 9, wherein a risk management service hosted by the acquirer portion receives the mobile electronic device fingerprint data from the mobile payment application.
12.    (Previously presented) The method of claim 9, wherein the mobile electronic device fingerprint data comprises at least one of mobile electronic device operating system data, mobile electronic device cookie data, and a mobile electronic device identifier.
13-14. (Cancelled).
15.    (Currently amended) The method of claim [[14]]9, further comprising: the at least one computer processor at the issuer portion associating the authorization with the mobile electronic device fingerprint data.
16.    (Previously presented) The method of claim 9, further comprising: denying the transaction by at least one of the acquirer portion, a risk management service executed by the merchant portion, a risk management service executed by the acquirer, and the issuer portion.
17.    (Previously presented) The method of claim 16, wherein the transaction is denied for at least one of a shipping address not matching a billing address; a velocity of transactions with the payment instrument; a velocity of transactions involving a shipping address; an IP address of the mobile electronic device; and a proxy being used with the mobile electronic device.
18.    (Previously presented) The method of claim 9, further comprising: at least one of the acquirer portion, a risk management service executed by the merchant portion, and a risk management service executed by the acquirer normalizing at least one of the at least one payment instrument and the transaction data.
19. (Previously presented) The method of claim 9, further comprising: at least one of the acquirer portion, a risk management service executed by the merchant portion, and a risk management service executed by the acquirer validating a shipping address using third party data.
20. (Previously presented) The system of claim 1, wherein the issuer portion receives the mobile electronic device fingerprint data from the mobile payment application over the second network prior to the transaction.
21. (Previously presented) The system of claim 1, wherein the merchant portion receives the mobile electronic device fingerprint data and at least one payment credential by near field communication.
22. (Previously presented) The method of claim 9, wherein the issuer portion receives the mobile electronic device fingerprint data from the mobile payment application over the second network prior to the transaction.
23. (Previously presented) The method of claim 9, wherein the merchant portion receives the mobile electronic device fingerprint data and at least one payment credential by near field communication.